Citation Nr: 0830015	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
dysthymic disorder.

2.  Entitlement to a rating in excess of 20 percent for a 
lower back disability.  

3.  Entitlement to an effective date earlier than May 22, 
2002, for a 50 percent rating for a dysthymic order.  

4.  Entitlement to an effective date earlier than May 22, 
2002 for the grant of a total disability rating based on 
individual unemployability (TDIU). 

5.  Eligibility for dependent's educational assistance.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
February 1997.

The issues regarding the effective date for the award of TDIU 
benefits, the effective date for the award of a 50 percent 
evaluation for dysthymic disorder, as well as the issues 
regarding an increased rating for a low back disability, and 
eligibility for dependent's educational assistance arose from 
May/June 2002 claims for increased ratings for the veteran's 
service connected disabilities and entitlement to TDIU 
benefits.  These claims were subsequently addressed in an 
October 2002 rating action, that awarded an increased 
evaluation to 50 percent, effective in May 2002 for the 
veteran's dysthymic disorder, granted TDIU benefits effective 
in May 2002, and denied an increased rating for his low back 
disability, and eligibility for dependent's educational 
assistance.  The veteran then perfected an appeal with 
respect to the effective assigned for the TDIU benefits 
granted, as well as with the effective date assigned for the 
increased 50 percent evaluation for dysthymic disorder, and 
the denial of his eligibility for dependent's educational 
assistance and an increased rating for his low back 
disability.  

The issue addressing an increased rating for dysthymic 
disorder arose following a routine psychiatric examination 
conducted for VA purposes in January 2005.  After reviewing 
the report of this examination, the RO confirmed the 50 
percent evaluation then in effect, in a January 2005 rating 
action.  The veteran disagreed with this conclusion, and a 
statement of the case concerning the evaluation for dysthymic 
disorder was issued in May 2005.  A substantive appeal 
regarding this issue was received the following month.  Both 
of these appeals were then forwarded to the Board of 
Veterans' Appeals (Board).  In June 2006, the Board remanded 
the appeals for additional development, and they have since 
been returned.  

The issue of eligibility for dependent's educational 
assistance is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran, without good cause shown, failed to report 
for an examination scheduled in conjunction with the appeal 
for an increased rating for his psychiatric disability.  

2.  The evidence shows that the veteran met the criteria for 
a 50 percent rating for a dysthymic disorder as of May 21, 
2002.

3.  The evidence fails to show a severe lumbosacral strain.

4.  The evidence fails to show severe intervertebral disc 
syndrome, with recurring attacks and with only intermittent 
relief.

5.  The evidence fails to show that bed rest has been 
prescribed to treat the veteran's back disability.

6.  The veteran is shown to have 35 degrees of pain free 
forward flexion; and no evidence has been presented showing 
severe limitation of motion in the lumbar spine.

7.  The evidence fails to show that the veteran has a 
neurologic disability that is related to his service 
connected back disability.

8.  On May 21, 2002, the veteran met the schedular criteria 
for a TDIU.

9.  It is not factually ascertainable from any evidence dated 
or received prior to May 21, 2002 that the veteran was unable 
to secure or maintain substantially gainful employment due 
solely to his service-connected disabilities.
CONCLUSIONS OF LAW

1.  The criteria to deny entitlement to an increased rating 
for a dsythymic disorder are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.655.  

2.  Criteria for a 50 percent for a dysthymic disorder were 
met as of May 21, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9433 (2007).

3.  Criteria for a rating in excess of 20 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5237, 5243 (2007); 38 C.F.R. § 4.71a, 
DCs 5292, 5293, 5295 (2002).

4.  Criteria for an effective date of May 21, 2002 for TDIU 
have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.


Rating in excess of 50 percent for dysthymic disorder 

As noted above, the issue of an increased rating for his 
dysthymic disorder was initiated by VA's own action after 
providing the veteran with a VA examination in January 2005.

The veteran had previously been granted service connection 
for his dysthymic disorder by a March 2001 rating decision, 
but he did not appeal and the decision became final.  As 
such, this matter is not considered an original claim, but 
rather it is a claim for an increase.  

The regulations provide that when a veteran is scheduled for 
a VA examination in conjunction with a claim for increase, 
and the veteran without good cause fails to report for such 
examination, or reexamination, his claim shall be denied.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.

In this case, the veteran was scheduled for a VA examination 
in March 2007 to evaluate the current level of severity of 
his service-connected psychiatric condition in conjunction 
with an evaluation for an increase.  However, the veteran 
failed to report for the examination, and he has not offered 
any good cause for missing the examination.

As this examination was paramount to determining the current 
disability level, the veteran's failure to appear stifles the 
processing of his appeal.  Therefore, per the mandate of the 
regulations, the veteran's claim for a rating in excess of 50 
percent for a dysthymic disorder is denied.

Back 

The veteran contends that his back condition is more severe 
than it is currently rated.  The veteran's back is currently 
rated at 20 percent under 38 C.F.R. § 4.71a, DC 5295.  Under 
DC 5295, a 20 percent rating is assigned for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is assigned for a severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The veteran's file contains no evidence that his spine lists 
to the opposite side as it was found, for example, at the 
veteran's August 2002 VA examination that he had no postural 
abnormalities or fixed deformities, and at his November 2006 
VA examination the veteran had a preserved spinal contour 
with a normal gait.  There is also no finding of a positive 
Goldthwaite's sign.  Additionally, while the veteran has 
demonstrated diminished range of motion on several occasions, 
he has not shown marked limitation of motion (as discussed 
further below).  There is also no indication that the veteran 
has abnormal mobility on forced motion as his gait was 
consistently found to be normal.

Accordingly, a rating in excess of 20 percent for a 
lumbosacral strain under DC 5295 is not available.

A rating may also be considered under the criteria for 
intervertebral disc syndrome (IVDS).  The ratings for 
intervertebral disc syndrome have changed several times 
during the course of this appeal.  Under the regulations in 
effect prior to September 2002, a 20 percent rating was 
assigned for moderate IVDS, with recurring attacks; while a 
40 percent rating was assigned for severe IVDS, with 
recurring attacks and with intermittent relief.   38 C.F.R. 
§ 4.71a, DC 5293.

It was noted at the veteran's August 2002 VA examination that 
a CT scan of the lumbar spine had shown a mild disc bulge and 
degenerative disc disease with no evidence of a herniated 
disc.  Although the veteran complained of flare-ups of back 
pain several times per week, straight leg raises were 
negative and there was no muscle atrophy in the veteran's 
lower extremities.

At his examination in December 2003, the veteran complained 
about flare-ups of back pain that impaired him twice per 
month.  Straight leg raises were positive on the right, but 
negative on the left, and he had normal muscle tone and 
strength in both lower extremities.  

At his examination in November 2006, the veteran denied any 
hospitalization due to exacerbation of his back pain.  
Straight leg raises were negative.

While the veteran has some pain that is consistent with 
intervertebral disc syndrome, the medical evidence fails to 
show that it is severe as there was no as atrophy of muscles 
and no consistent pain on straight leg raises.  The veteran 
did report flare-ups of back pain, but it appears that he has 
more than only intermittent relief. 

As such, a rating in excess of 20 percent is not available 
under the criteria for IVDS that was effective prior to 
September 2002.  

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
based on the number of incapacitating episodes a person has 
over a 12 month period.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 20 percent rating is assigned for 
incapacitating episodes with a total duration of between two 
and four weeks in a 12 month period.  A 40 percent rating is 
assigned for incapacitating episodes with a total duration of 
between four and six weeks in a 12 month period.

In September 2003 the spinal regulations were amended once 
again, but the changes did not include any substantive 
changes to the formula for evaluating IVDS that had become 
effective in September 2002.  The exception to this is that 
intervertebral disc syndrome is now evaluated under 
Diagnostic Code 5243, rather than 5293.

With regard to the new criteria, the veteran's file is void 
of evidence that bed rest has been prescribed to treat his 
back condition.  The veteran eventually acknowledged as much 
when he stated at his November 2006 VA examination that 
because he was unemployed he could have bed rest whenever he 
wanted and therefore did not need a medical order for it.  
Additionally, at VA examinations in August 2002 and December 
2003, the veteran denied seeking any emergency treatment for 
his back.  At his VA examination in November 2006 the veteran 
denied having any hospitalization for his back disability in 
the past 12 months.  As such, the veteran also fails to 
warrant a rating in excess of 20 percent for IVDS under the 
revised criteria. 

Another possibility for a higher rating is to evaluate the 
veteran based on the orthopedic manifestations of his back 
disability.  During the course of this appeal, the criteria 
for evaluating back disabilities also changed several times.  
Under the rating criteria in effect prior to September 2003, 
limitation of motion of the lumbar spine was rated under 
38 C.F.R. § 4.71a, 5292.  Under this diagnostic code 10, 20, 
and 40 percent ratings were assigned based on whether the 
limitation of motion of the lumbar spine was slight, 
moderate, or severe respectively.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence was to be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Nevertheless, the revised regulations (in 2003) provide 
definitions of normal orthopedic movement.  While these 
measures are not binding on the old criteria, they are 
useful as guidance in determining the severity of a spinal 
injury.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

While the veteran has demonstrated some limitation of motion 
in his lumbar spine throughout the pendency of his appeal, 
range of motion testing fails to show the limitation to be 
severe.  

At the VA examination in August 2002, the veteran 
demonstrated forward flexion to 40 degrees, extension to 30 
degrees, and bilateral lateral flexion and rotation to 30 
degrees.  The examiner added that there was painful motion on 
the last degree of the range of motion measured.

The veteran underwent another VA examination of his back in 
December 2003 at which he showed more restricted motion of 
his lumbar spine than he had shown previously.  However, the 
examiner noted that when the veteran entered the hospital, he 
was walking normally with his cane hanging on his forearm, 
and only when he entered the office did his start using the 
cane for walking.  Additionally, the examiner noted that when 
the veteran was dressing and undressing and putting his pants 
on he demonstrated a much greater range of motion, and with a 
pain free facial expression, than he did during range of 
motion testing.  As such, the results of the examination are 
considered to be unreliable for rating purposes. 

The veteran was provided another VA examination in November 
2006 at which he demonstrated 47 degrees of forward flexion, 
25 degrees of extension, and 25 degrees of bilateral lateral 
flexion and rotation.  The examiner indicated that the 
veteran had painful motion of forward flexion beginning at 35 
degrees and ending at 47 degrees.  However, while the veteran 
was limited as described by pain, the examiner stated that he 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use.

While the veteran has been shown to be limited by pain, he 
has continued to show at most moderate limitation of motion, 
as the most limited motion he showed on forward flexion was 
40 degrees.  Even taking pain on motion into consideration, 
the veteran still had 35 degrees of pain free flexion at his 
most recent examination.  Additionally, the veteran has 
consistently shown nearly full extension, lateral flexion, 
and lateral rotation.  As such, the evidence fails to support 
a rating in excess of 20 percent for limitation of motion of 
the lumbar spine, under the old rating criteria.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  A rating in excess of 40 percent requires the presence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

As noted above, the veteran showed 40 degrees of flexion at 
his initial VA examination in August 2002, and he showed 47 
degrees of forward flexion at his most recent VA examination 
in November 2006 (the range of motion results from the 
December 2003 VA examination have been disregarded due to 
indications that the veteran provided an unreliable effort).  
VA treatment records fail to show any range of motion 
measurements.  As such, the evidence fails to show forward 
flexion of the thoracolumbar spine that is limited to 30 
degrees or less; and, therefore, the criteria for a rating in 
excess of 20 percent have not been met under the revised 
rating criteria. 

In reaching its conclusion with regard to both the new and 
the old rating criteria, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  However, at the veteran's most recent 
examination, the examiner indicated that the veteran had pain 
free motion to 35 degrees, which exceeds the limitation of 
motion necessary for a 40 percent rating.  Additionally, the 
examiner indicated that the veteran was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.

In addition to the rating the veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  

A CT from May 2002 showed a circumferential disc bulge at L4-
L5 and straightening of the lumbar lordosis, but no focal 
disc herniation or stenosis was seen at any level.  An MRI a 
week later showed a mild disc bulge at L4-L5; degenerative 
discogenic disease and straightening of the lumbar lordosis.
An EMG/NCV in May 2002 showed severe bilateral radiculopathy 
at L4, L5, and S1.  However, subsequent neurological testing 
has failed to replicate the findings of the May 2002 EMG/NCV.

In June 2002, the veteran underwent a private neurologic 
examination.  The doctor indicated that the veteran had 
questionable diminution of pinprick over the dorsum of his 
left foot, but elsewhere all the veteran's modalities were 
intact.  The veteran's motor system was 5/5 in strength 
except with regard to both hip-flexors which were 4/5.  The 
veteran had +2 reflexes bilaterally at both the patellar and 
Achilles.  Straight leg raises showed signs at 45 degrees 
bilaterally.  The veteran's gait was normal and his heel and 
toe walk was equivocal.  The doctor's impression was "? 
Radiculopathy, L5, left."  As such, there appeared to be 
some question at that point whether the veteran had a 
neurologic disability.

The veteran then underwent a VA examination in August 2002 at 
which the examiner indicated that the veteran had a normal 
gait cycle, with no muscle atrophy in his lower extremities.  
Additionally, straight leg raises were negative bilaterally.

At a VA examination in December 2003, the examiner indicated 
that the veteran had diminished pinprick and smooth sensation 
in both lower extremities that did not follow a specific 
dermatomes pattern (the examiner indicated that it was 
nonradicular in nature).  The motor examination showed normal 
muscle tone and strength in the lower extremities.  Straight 
leg raises were positive on the right, but negative on the 
left. 

In March 2006, a neurologic examination was conducted.  Motor 
testing showed 5/5 proximally and distally in both lower 
extremities.  The veteran was intact to soft touch and to 
pinprick and deep tendon reflexes were +2 bilaterally in both 
the patellar and Achilles.

At his VA examination in November 2006, the veteran denied 
any weight loss, numbness, weakness, bladder or bowel 
problems or any erectile dysfunction.  The veteran was intact 
to pinprick and to light touch in his lower extremities.  The 
motor examination revealed normal tone of the lower 
extremities with 5/5 strength.  Deep tendon reflexes were +1 
at the patella and Achilles.  Straight leg raises were 
negative.

VA treatment records fail to show evidence of a neurologic 
disability related to the veteran's back disability, as 
appointments in November 2004, April 2005, October 2005, 
February 2006, March 2006, October 2006, and February 2007 
all found that the veteran had no gross motor or sensory 
deficit.

While the EMG/NCV test at the outset of the veteran's appeal 
suggested the presence of radiculopathy, subsequent testing 
(including private testing; three VA examinations; and 
numerous VA outpatient evaluations) has failed to replicate 
that initial suggestion.  When combined with the fact that 
the veteran was found at one examination to be inflating his 
symptomatology; the results of a single test which is 
contradicted by the rest of the medical evidence must be 
regarded suspiciously.  As such, the Board concludes that the 
veteran does not have a neurologic disability that is 
associated with his service-connected back disability, and 
therefore an additional rating is not warranted for one.




II.  Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The effective date of an 
award of increased compensation can be the earliest date as 
of which it was ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997).  As 
such, the award of an increased rating is generally effective 
either on the date of receipt of the claim or on some date in 
the preceding year if it was ascertainable that the disorder 
had increased in severity during that time.  See also 
VAOGCPREC 12-98.

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when/if a factually ascertainable increase in 
disability occurred.

Effective date earlier than May 22, 2002 for the 50 percent 
rating for dysthymia

The veteran contends that the effective date for his 50 
percent rating for his dysthymic disorder that was assigned 
in an October 2002 rating action should be earlier than May 
22, 2002.  

Prior to the veteran's award of a 50 percent rating, he had 
been assigned a 30 percent evaluation, that was effective 
from February 1997.  In a December 2001 decision, the Board 
denied the veteran's claim of entitlement to a rating in 
excess of 30 percent for dysthymia.  The veteran did not 
appeal this decision, and he has not alleged that clear and 
unmistakable error was made in it.  As such, this decision is 
final; and, because the Board considered all of the medical 
evidence up to the date it was issued, an effective date 
earlier than December 28, 2001 may not be awarded.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006) (holding that once a 
claim becomes final, the only basis for challenging the 
effective date that was assigned is a motion to revise the 
decision based on clear and unmistakable error).

Therefore, in order to award an effective date earlier than 
May 22, 2002, it must be shown that the veteran met the 
criteria for a 50 percent rating between the date of the 
Board's December 2001 decision and May 22, 2002, the date of 
receipt of the veteran's claim.

Not many treatment records are available from this period of 
time, and even fewer address psychiatric treatment (as 
several treatment records address orthopedic concerns that 
are unrelated to the veteran's psychiatric disability).  

The first post-December 2001 psychiatric treatment note was 
dated March 14, 2002.  At this VA treatment session the 
veteran reported difficulty sleeping.  However, doctor found 
that the veteran was neither suicidal nor homicidal, and no 
delusions or hallucinations were noted.  The veteran was 
found to be alert and oriented to person, place, and time, 
and his memory was preserved.  The veteran was assessed with 
a dysthymic disorder and assigned a Global Assessment of 
Functioning (GAF) score of 58, on the GAF scale.  The GAF 
scale reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994). A GAF score of 51 to 60 is assigned when an 
individual presents either moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks); 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).

A 50 percent schedular rating for VA purposes is assigned 
when a dysthymic disorder causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9433.

In March 2002, the veteran was found to have moderate to mild 
symptoms of Dysthymia, and none of his symptoms correlated 
with what would be necessary for a 50 percent rating.  As 
such, this treatment record cannot serve as an earlier 
effective date for the 50 percent rating as it does not show 
an ascertainable increase in the severity of the veteran's 
dysthymic disorder. 

The next treatment record addressing the veteran's dysthymic 
disorder was dated May 18, 2002, and was a record from a 
private treatment session with Dr. Rodriguez Cespedes.  
However, the record is completely illegible, as efforts to 
decipher it by both a translator and by the Board were 
unsuccessful.  As such, this record also fails to show an 
ascertainable increase in the severity of the veteran's 
dysthymic disorder.

On May 21, 2002, the veteran underwent a private psychiatric 
evaluation with Dr. Rodriguez Cespedes and a typewritten 
report was provided.  It was noted that the veteran had never 
been hospitalized for psychiatric reasons, but he had poor 
tolerance to stress.  The veteran was well nourished, cleanly 
dressed, and cooperative.  The doctor described the veteran's 
thoughts as coherent, but irrelevant and illogical.  The 
veteran reported auditory and visual hallucinations, but he 
was alert and oriented to person and place, although not to 
time.  The veteran's memory was poor and he had difficulty 
concentrating.  The veteran was also noted to have poor 
judgment.  The doctor assigned a GAF score of 40.

The symptoms found by Dr. Rodriguez Cespedes paint a much 
more severe picture of the veteran's psychiatric condition 
than were shown by the March 2002 treatment record or in the 
medical evidence considered by the Board in its December 2001 
decision, as a GAF score of 40 is assigned when an individual 
presents either some impairment in reality testing or 
communication or shows major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  As such, this treatment record shows an 
ascertainable increase in the severity of the veteran's 
dysthymic disorder.  Given the date of this record, May 21, 
2002, (rather than May 22, 2002), should serve as the 
effective date for the assignment of the veteran's 50 percent 
rating for his dysthymic disorder, and to that extent the 
veteran's claim is granted.  


Effective date earlier than May 22, 2002 for the grant of 
TDIU 

The veteran was awarded a TDIU, that was made effective May 
22, 2002.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

In this case, the veteran's formal claim for TDIU was 
received in October 2002.  However, in a claim received May 
22, 2002 the veteran indicated that he wished to be 
considered for "IU".  Accordingly, when the RO granted the 
claim, he was assigned an effective date of May 22, 2002.

The Board must now look to the evidence to determine whether 
it was "factually ascertainable" that the criteria for TDIU 
were met within the year prior to the date of claim.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2007).

The veteran was in receipt of a combined 60 percent 
evaluation from February 1997 to May 21, 2002 for a dysthymic 
disorder (30 percent), lumbar paravertebral myositis (20 
percent), right foot sesamoiditis (10 percent), 
chondromalacia of the right knee (10 percent), chondromalacia 
of the left knee (noncompensable), and allergic 
conjunctivitis (noncompensable).  As such, the veteran failed 
to meet the schedular criteria for a TDIU, since his service 
connected disabilities did not combine to at least a 70 
percent rating and since no single disability was rated as 60 
percent disabling.

In this decision, it has been determined that the veteran met 
the criteria for a 50 percent rating for a dysthymic disorder 
as of May 21, 2002.  As such, he met the schedular criteria 
for a TDIU as of that date, but not for the period of time 
from February 1997 to May 20, 2002.

Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may also be assigned when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).

At a VA examination in January 2001, the veteran reported 
that he had tried to do some work with members of his family, 
but he had been unable to do it and therefore he basically 
had not worked since his discharge from service in 1997.  The 
veteran was accompanied to his examination by a woman he 
described as his "best friend and tutor."  The veteran 
stated that because of his back he was unable to do anything, 
and he reported being limited in all physical activities.  

A social and industrial field survey was completed in 
February 2001.  The veteran was not home when the interviewer 
arrived unannounced.  The veteran was later interviewed and 
when asked about his daily routine, the veteran stated that 
he helped his sister with some home chores, did some errands, 
and conversed sporadically with his children.  The veteran's 
neighbor indicated that the veteran was home sleeping a lot, 
that he used public transportation, his appearance was good, 
and the neighbor had not observed any abnormal behavior.

While the veteran was not working the year prior to May 2002, 
that fact alone does not establish the reason for not 
working; and since there are no medical records for the 
relevant time period describing the veteran's condition in 
this regard; there is no basis for concluding that the 
veteran could not work based on his service connected 
disabilities during that time.  

It is noted, however, that this decision grants an effective 
date of May 21, 2002 (one day earlier) for the assignment of 
a 50 percent rating for the veteran's dysthymic disorder.  As 
such, the veteran meets the schedular criteria for a TDIU as 
of May 21, 2002, and the effective date for the grant of TDIU 
should be assigned from that day.  To that extent, the 
veteran's claim for an earlier effective date for TDIU is 
granted.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by letters dated in 
June 2002, November 2003, and May 2005, by the statements of 
the case in February 2004 and May 2005, and by the March 2007 
supplemental statement of the case, and any defect concerning 
the timing of the notice requirement was harmless error.  
Although the notice provided to the veteran was not given 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Additionally, the veteran's claim was readjudicated 
following completion of the notice requirements.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006).

Private treatment records, VA treatment records, and Social 
Security Administration records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

A rating in excess of 50 percent for dysthymic disorder is 
denied. 

A rating in excess of 20 percent for a lower back disability 
is denied.  

An effective date of May 21, 2002 for a 50 percent rating for 
dysthymic order is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

An effective date of May 21, 2002 for the grant of TDIU is 
granted subject to the laws and regulations governing the 
award of monetary benefits.   


REMAND

In June 2006, the Board remanded the veteran's claim 
(containing the same 5 issues captioned in this decision) for 
additional development.  In the remand instructions, the 
Board indicated that once the requested development had been 
completed, the veteran's claims should be readjudicated.  
However, subsequent supplemental statements of the case in 
March and June 2007 both failed to readjudicate the issue of 
eligibility for educational benefits.  

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 
C.F.R. § 19.9.

For the purposes of dependents' educational assistance under 
38 U.S.C. chapter 35, the child, spouse, or surviving spouse 
of a veteran or serviceperson will have basic eligibility if 
the following conditions are met: (1) The veteran was 
discharged from service under conditions other than 
dishonorable; and (2) the veteran has a permanent total 
service-connected disability.

The term "total disability permanent in nature" means any 
disability rated total for the purposes of disability 
compensation which is based upon an impairment that is 
reasonably certain to continue throughout the life of the 
disabled person.  38 U.S.C.A. § 3501.

In this case, the veteran was discharged from service under 
conditions other than dishonorable and he receives TDIU based 
upon a number of service connected disabilities including a 
dysthymic disorder, lumbar paravertebral myositis, right foot 
sesamoiditis, chondromalacia of both knees, and allergic 
conjunctivitis.

The major limiting disabilities appear to be the veteran's 
dysthymic disorder which is rated at 50 percent and his back 
disability which is rated at 20 percent.  However, no single 
disability is totally disabling.  The veteran was awarded 
TDIU, but no determination has been made as to whether this 
rating will be permanent in nature.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The examiner should be 
provided with the veteran's claims file; 
and should specifically provide an opinion 
whether it is as likely as not (50 percent 
or better) that the veteran's service 
connected disabilities, and specifically 
his dysthymic disorder and his back 
disability, are permanent in nature.  A 
full rationale should be provided to 
support any conclusions.

2.  The RO should then re-adjudicate the 
veteran's claim of eligibility for 
educational benefits.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplement statement of the 
case and be given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


